            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANTHONY JOHNSON, JR.,                  :      Civil No. 1:21-CV-0017
                                       :
          Petitioner,                  :
                                       :
          v.                           :
                                       :
ERIC BRADLEY,                          :
                                       :
          Respondent.                  :      Judge Jennifer P. Wilson

                                  ORDER

    AND NOW, on this 6th, day of July, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.   The petition for writ of habeas corpus pursuant to 28
          U.S.C. § 2241 is DENIED. (Doc. 1.)

     2.   The Clerk of Court is directed to CLOSE this case.

                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
